Case 7:21-cv-00245-VB Document 43 Filed 04/07/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK | USBC SPRY i
wonecene ---- “x | DOCUME? t
SOLOMON ROSENBERG, . HLECE. SO ALLY TILEY "

Plaintiff, | ree
V. i:

ORDER OF”

TRANS UNION, LLC; EXPERIAN PARTIAL DISMISSAL
INFORMATION SOLUTIONS, INC.;
EQUIFAX INFORMATION SERVICES, LLC; : 21 CV 245 (VB)
and TOYOTA MOTOR CREDIT :
CORPORATION,

Defendants.

--- een eee eee x

 

The Court has been advised plaintiff and defendant Experian Information Solutions, Inc.
(“Experian”), have reached a settlement in principle in this case. Accordingly, it is hereby
ORDERED that this action is dismissed as to Experian Information Solutions, Inc., without
costs, and without prejudice to the right to restore Experian to the action, provided the
application to restore Experian to the action is made by no later than June 7, 2021. To be clear,
any application to restore Experian to the action must be filed by June 7, 2021, and any
application to restore Experian to the action filed thereafter may be denied solely on the basis
that it is untimely.

The Clerk is instructed to terminate Experian Information Solutions, Inc. from the docket.
Dated: April 7, 2021

White Plains, NY
SO ORDERED:

\iuurt

Vincent L. Briccetti
United States District Judge

 
